Fourth Court of Appeals
                                San Antonio, Texas
                                      January 8, 2014

                                   No. 04-13-00667-CR

                               Raymond Sandoval GARCIA,
                                       Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 7, Bexar County, Texas
                                 Trial Court No. 383282
                         Honorable Genie Wright, Judge Presiding

                                         ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

      It is so ORDERED on January 8, 2014.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk